department of the treasury internal_revenue_service washington d c contact person contact number op e ed te2 date jun uniform issue list legend p tes dear sir or madam this is in reply to your rulings request of date requesting rulings as to p's proposed transfer of one- half of its assets to t pursuant to sec_507 of the internal_revenue_code p and t are exempt from federal_income_tax under sec_501 of the code and are private_foundations under sec_509 of the code their governing bodies are controlled by the same individuals p will transfer one-half of its assets to t p will continue to operate for exempt purposes p has no expenditure_responsibility grants outstanding under sec_4945 of the code the following rulings are requested the transfer will not result in termination of p's status as a private_foundation under sec_507 of the code the transfer will constitute a transfer described in sec_507 of the code and transferee t will not be treated as a newly created organization the transfer will not constitute either a willful flagrant act or failure to act or one of a series of repeated acts or failures to act giving rise to liability for tax under chapter of the code and will not result in the imposition of any_tax under sec_507 of the code transferee t will succeed to fifty percent of the aggregate tax_benefit of p determined as the amount of such aggregate tax_benefit multiplied by the portion of p's assets based on fair_market_value which will be transferred in the transfer the transfer will not result in the imposition of any_tax under sec_4940 of the code the transfer will not constitute an act of self-dealing within the meaning of sec_4941 of the code and will not result in the imposition of any_tax under sec_4941 of the code the portion of the transfer with respect to which sec_4942 of the code is satisfied will constitute a qualifying_distribution of p under sec_4942 of the code the transfer will not result in the imposition of any_tax under sec_4943 of the code jeopardizing p's exempt_purpose the transfer will not result in the imposition of any_tax under sec_4944 of the code as an investment the transfer will not constitute a taxable_expenditure under sec_4945 d of the code and p will not be required to exercise expenditure_responsibility within the meaning of sec_4945 of the code with respect to any portion of the assets transferred in the transfer the reasonable legal accounting and other expenses_incurred by p in connection with obtaining the ruling sec_11 requested herein will not constitute taxable_expenditures for purposes of sec_4945 of the code sec_501 c of the code provides for the exemption from federal_income_tax of nonprofit_organizations that are organized and operated exclusively for charitable and or the other exempt purposes stated in that section sec_509 of the code provides that certain organizations exempt from federal_income_tax under sec_501 c are further classified as private_foundations subject_to the private_foundation provisions of the code sec_507 of the code provides that a private_foundation can terminate its private_foundation_status under sec_509 a of the code sec_507 of the code imposes a termination_tax on a private_foundation that terminates under sec_507 of the code its status as a private_foundation under sec_509 of the code sec_507 b of the code and section big_number a of the income_tax regulations provide that in a transfer of assets from one private_foundation to one or more private_foundations pursuant to any reorganization any transferee foundation shall not be treated as a newly created organization but shall succeed to the transferor foundation's aggregate tax benefits under sec_507 of the code sec_507 of the code provides that a private foundation's aggregate tax benefits refer to the value of its exemption from federal_income_tax and of the deductions taken by its donors during its existence sec_1_507-3 c of the regulations provides that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to another private_foundation pursuant to any reorganization including any significant disposition of or more of the transferor private foundation's assets sec_1_507-3 a of the regulations provides that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any_tax year in which it makes a transfer of its assets pursuant to sec_507 of the code to another private_foundation sec_1_507-3 of the regulations provides that a transferee foundation must assume the transferor foundation's outstanding expenditure_responsibility as shown in example of section big_number a of the regulations and that a transferor private_foundation is not required to exercise expenditure_responsibility under sec_4945 of the code for tax years after the year of the transfer where the transferor has disposed of all of its assets during any period in which the transferor has no assets sec_1_507-3 example of the regulations describes an example where a transferee foundation must assume the transferor foundation's outstanding expenditure_responsibility under sec_4945 of the code and where the transferor private_foundation having disposed of all of its assets to its transferees and having no other assets during the period is not required to exercise responsibility under sec_4945 of the code for subsequent tax years ol sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status imposed by sec_507 of the code does not apply to a transfer of assets pursuant to sec_507 of the code sec_1_507-1 and sec_1_507-3 d of the regulations provide that a transferor foundation's transfer of assets under sec_507 b of the code will not constitute a termination of the transferor foundation's status as a private_foundation sec_4940 of the code imposes tax on the investment_income of a private_foundation sec_4941 of the code imposes tax on acts of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 a of the foundation and similar excise_taxes regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person sec_4942 of the code requires that a private_foundation must expend qualifying distributions under sec_4942 of the code for the conduct of exempt purposes sec_4942 g a of the code and sec_53_4942_a_-3 i of the regulations provide that a qualifying_distribution is any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 c b other than any contribution to i an organization controlled directly or indirectly by the transferor foundation or one or more disqualified persons with respect to the foundation except as provided in sec_4942 of the code or ii any private_foundation that is not an operating_foundation under sec_4942 of the code except as provided in sec_4942 of the code sec_4942 of the code and sec_53_4942_a_-3ic of the regulations require that in order for a transferor private_foundation to have a qualifying_distribution including reasonable and necessary administrative expenses thereof under sec_4942 of the code for its contribution to a private_foundation which is controlled by it a private_foundation which is not an operating_foundation under section sec_4942 g b of the code to show that the transferee foundation subsequently made a qualifying_distribution that was equal to the amount of the transfer received that was paid out of the transferee's own corpus within the meaning of sec_4942 of the code and that was expended by the transferee before the close of its first tax_year after its tax_year in which it received the grant or its disqualified persons or have adequate_records private_foundation j transferor required must such by ii as i sec_4943 of the code imposes tax on a private foundation's holding of any excess_business_holdings as defined in that section sec_4944 of the cade imposes tax on a private foundation's making of any jeopardizing investment sec_4945 of the code imposes tax on a private foundation's making of any taxable_expenditure under sec_4945 of the code sec_4945 of the code requires that in order for its grant not to be a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on any grant to another private_foundation that is not also an exempt_operating_foundation under sec_4940 d of the code sec_4945 of the code on expenditure_responsibility requires that the grantor private_foundation must make pre-grant inquiry and obtain post-grant reports from the grantee private_foundation as to the grantee's uses of the sec_53_4945-5 of the regulations provides that if a private_foundation makes a grant to another private_foundation for endowment or other capital purposes the grantor foundation must obtain reports from the grantee foundation on the uses of the principal and the income if any from the grant funds the grantee must make such reports annually for its tax_year in which the grant is made and for its immediately succeeding two tax years only if it is reasonably apparent to the grantor before the end of such grantee's second succeeding tax_year that neither the principal nor the income from the grant funds has been used for any purpose which would result in liability for tax under sec_4945 of the cade may the grantor then allow the grantee’s reports to be discontinued sec_53_4945-6 b of the regulations provides that a private foundation's payment of the reasonable costs for services rendered is not a taxable_expenditure under sec_4945 of the code p will transfer one-half of its assets to t your requested rulings are discussed below analysi sec_1 under sec_1_507-4 of the regulations p’s transfer of assets to private_foundation t pursuant to sec_507 b of the code will not be a termination under sec_507 of the code of p's status as a private_foundation under sec_509 of the code under sec_507 of the code and sec_1_507-3 of the regulations a transfer under sec_507 bk2 of the cade includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including any disposition of or more of the transferor foundation's assets p will be making such a reorganization transfer of its assets by its disposition of one-half of its assets to t and thus p's transfer of one-half of its assets will be a transfer under sec_507 of the code under sec_507 of the code and sec_1_507-3 of the regulations p's transfer of assets pursuant to that sec_507 of the code will not result in either p or its transferee t being considered a newly created organization because p's transfer of assets will be made for exempt purposes to an exempt_organizations under sec_501 c of the code p's transfer will not be either a willful and flagrant act or failure to act or one of a series of repeated acts or failures to act giving rise to liability for tax under chapter of the code and will not result in tax under sec_507 of the code under sec_1_507-3 of the regulations transferee t will succeed to fifty percent of the aggregate tax_benefit of p determined as the total amount of the aggregate tax_benefit of p multiplied by the proportion of p's assets based on fair_market_value which will be transferred to transferee t in the transfer under sec_4940 of the code p's transfer of assets will not result in tax on investment_income under that section ade under sec_4941 of the code p's transfer of assets will not be an act of self-dealing because the transfer will be for exempt purposes to an organization exempt from federal_income_tax under sec_501 c of the code which is not a disqualified_person under sec_4946 of the code for purposes of sec_4941 of the code pursuant to sec_53_4946-1 of the regulations under sec_4942 of the code p will have a qualifying_distribution pursuant to that section to the extent if any that p and its transferee t will satisfy the specific requirements including redistribution requirements under that sec_4942 of the code under sec_4943 of the code p's transfer of assets will not involve or result in any excess_business_holdings or tax under that section under sec_4944 of the code p's transfer of assets is made for exempt purposes to an exempt oraanization under sec_501 of the code and will not be a jeopardizing investment or result in tax under that section ’ p's transfer of one-half of its assets to t will not be a taxable_expenditure under sec_4945 of the code so long as p exercises the capital endowment grant expenditure_responsibility required by sec_4945 of the code and sec_53_4945-5 of the regulations under sec_53_4945-6 b of the regulations a private foundation's payment of its reasonable costs for services rendered is not a taxable_expenditure under sec_4945 of the code thus p’s payment of the legal accounting and other expenses if reasonable in amount incurred to implement its transfer will not be taxable_expenditures under sec_4945 of the code accordingly we rule that p's transfer of one-half of its assets to t will not result in termination under sec_507 of the code of p's statu sec_1 as a private_foundation under sec_509 a of the code p's transfer will be a transfer under sec_507 of the code and transferee t will not be treated as a newly created organization p's transfer will not be either a willful and flagrant act or failure to act or one of a series of repeated acts or failures to act giving rise to liability for tax under chapter of the code and thus will not result in tax under sec_507 of the code transferee t will succeed to fifty percent of the aggregate tax_benefit of p determined as the amount of such be p's assets based on fair_market_value which will p multiplied by the proportion of aggregate tax_benefit of transferred to t in the transfer p's transfer will not result in tax on investment_income under sec_4940 of the code p's transfer will not be an act of self-dealing under sec_4941 of the code and will not result in tax under sec_4941 of the code any portion of p's transfer that meets sec_4942 g of the code will constitute a qualifying_distribution of p under sec_4942 of the code p's transfer will not result in tax_on_excess_business_holdings under sec_4943 of the code p's transfer will not be a jeopardizing investment under sec_4944 of the code p's transfer of one-half of its assets will not be a taxable_expenditure under sec_4945 of the code provided that p will exercise expenditure_responsibility under sec_4945 of the code and sec_53_4945-5 of the regulations with respect to its transfer of one-half of its assets to t p's legal accounting and other expenses for this ruling and transfer if reasonable in amount will not be taxable expenditures under sec_4945 of the code because this ruling letter could help to resolve any questions about your status please keep it in your permanent records and include a copy in your annual return on form_990-pf this ruling letter is directed only to the organization that requested it sec_6110 k of the code provides that it may not be used or cited as precedent sincerely signed garland a carter garland a carter manager exempt_organizations technical group
